This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2014).

                              STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A14-2207

                                  State of Minnesota,
                                      Respondent,

                                          vs.

                                 Lorelee Marie Hamlin,
                                       Appellant.

                                  Filed May 11, 2015
                                       Affirmed
                                     Smith, Judge

                              Anoka County District Court
                               File No. 02-K0-06-009715

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Anthony C. Palumbo, Anoka County Attorney, Kelsey R. Kelley, Assistant County
Attorney, Anoka, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Jennifer L. Lauermann,
Assistant Public Defender, St. Paul, Minnesota (for appellant)

         Considered and decided by Hudson, Presiding Judge; Worke, Judge; and Smith,

Judge.
                         UNPUBLISHED OPINION

SMITH, Judge

       We affirm because the district court did not abuse its discretion by (1) finding that

appellant intentionally and inexcusably violated the terms of her probation and

(2) imposing an intermediate sanction for the violation of her probation.

                                         FACTS

       Appellant Lorelee Hamlin was convicted of first-degree driving while impaired

and gross-misdemeanor driving after cancellation. On the first count, the district court

sentenced Hamlin to 42 months’ incarceration and 5 years’ conditional release, stayed

execution, and then imposed 180 days of local confinement with 7 years’ supervised

probation.

       Approximately six years later, Anoka County probation reported that Hamlin had

violated a condition of her probation by failing to complete an alcohol testing program.

Hamlin subsequently failed to appear at a probation violation hearing. Over 18 months

later, Hamlin turned herself in. At subsequent hearings, Hamlin admitted probation

violations of failing to complete the testing program and failing to maintain contact with

probation, but explained that she had not received notice of the hearing and had fallen out

of contact with probation because she had become homeless. She also testified that she

was unable to pay for alcohol testing because of dire financial difficulties. The district

court found that Hamlin violated her probation and revoked it. The district court then

ordered Hamlin to serve 365 days in custody, after which her sentence would be satisfied.




                                             2
                                    DECISION

      Hamlin argues that the district court abused its discretion because the finding that

she intentionally and inexcusably violated the conditions of her probation was not

supported by clear and convincing evidence and because the need for confinement did

not outweigh the policies favoring probation. Hamlin also argues that the district court

should have given more weight to her testimony and the five years that she successfully

complied with her probation conditions.

      “A district court has broad discretion to determine if there is sufficient evidence to

revoke probation and will be reversed only if there is a clear abuse of that discretion.”

State v. Rottelo, 798 N.W.2d 92, 94 (Minn. App. 2011) (citing State v. Austin, 295
N.W.2d 246, 249-50 (Minn. 1980)), review denied (Minn. July 19, 2011). When the

district court finds that a probation violation occurred, the district court may continue

probation, impose intermediate sanctions, or revoke probation and execute a stayed

sentence.   Minn. Stat. § 609.14, subd. 3(2) (2012).       Before imposing intermediate

sanctions, the district court is only required to “determine whether there is clear and

convincing evidence that a condition of probation has been violated.” State v. Cottew,

746 N.W.2d 632, 638 (Minn. 2008); cf. Austin, 295 N.W.2d at 250 (setting factors to

consider before revoking probation and executing a sentence). A district court has broad,

but not unlimited, discretion in imposing an intermediate sanction, and it must consider

the circumstances to determine an appropriate sanction. Cottew, 746 N.W.2d at 638.

      The record reflects that the district court gave due consideration to Hamlin’s

testimony, her prior performance on probation, and the circumstances of the violations.


                                            3
Therefore, the district court did not abuse its discretion in revoking Hamlin’s probation

and imposing 365 days’ incarceration as an intermediate sanction for violating the

conditions of her probation.

      Affirmed.




                                           4